Citation Nr: 0421900	
Decision Date: 08/10/04    Archive Date: 08/17/04

DOCKET NO.  00-22 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney at Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff


INTRODUCTION

The veteran had active service from January 1984 until April 
1984 and from September 1990 until May 1991.  He had service 
in the Southwest Asia theater of operations from November 11, 
1990 to April 21, 1991.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an August 2000 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Muskogee, Oklahoma.


FINDINGS OF FACT

1.  The competent evidence demonstrates a current diagnosis 
of PTSD.

2.  The evidence of record verifies an in-service stressor.

3.  The competent evidence shows that the veteran's currently 
diagnosed PTSD is causally related to active service.  


CONCLUSIONS OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 
1131, 1132, 1154(a) and (b), 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 4.125 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duties to Notify & to Assist

At the outset, it should be noted that, on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002)).  VCAA includes an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits and which evidence, if any, the claimant is 
expected to obtain and submit, and which evidence will be 
retrieved by VA.  See 38 U.S.C.A. § 5103(a) and (b) (West 
2002).  Also see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In light of the favorable determination 
contained herein, additional development with regard to VA's 
duties to inform and assist would serve no useful purpose.  A 
remand is inappropriate where there is no possibility of any 
benefit flowing to the veteran.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991).


Relevant law and regulations

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2003).  Service connection may also 
be granted for any disease diagnosed after discharge when all 
of the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

In order to establish service connection for PTSD, the 
evidence of record must include a medical diagnosis of the 
condition in accordance with 38 C.F.R. § 4.125(a), a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require 
that a diagnosis of a mental disorder conform to the American 
Psychiatric Association, Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (1994) (DSM-IV). 

Further relating to claims of service connection for PTSD, in 
Zarycki v. Brown, 6 Vet. App. 91 (1993), the United States 
Court of Appeals for Veterans Claims (Court) set forth the 
analytical framework and line of reasoning for determining 
whether a veteran was exposed to a recognizable stressor 
during service, which, as discussed above, is an essential 
element in solidifying a claim for service connection for 
PTSD.  In Zarycki, it was noted that, under 38 U.S.C.A. 
1154(b), 38 C.F.R. 3.304(d) and (f), and the applicable 
provisions contained in VA Manual 21-1, the evidence 
necessary to establish the incurrence of a recognizable 
stressor during service to support a claim of service 
connection for PTSD will vary depending on whether the 
veteran "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60 (1993).  The determination as to 
whether the veteran "engaged in combat with the enemy" is 
made, in part, by considering military citations that 
expressly denote as much.  Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  However, the Court has recently held that the 
Board may not rely strictly on combat citations or the 
veteran's military occupational specialty to determine if he 
engaged in combat; rather, other supportive evidence of 
combat experience may also be accepted.  See Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996); West v. Brown, 7 Vet. 
App. 70, 76 (1994).  If combat is affirmatively indicated, 
then the veteran's lay testimony regarding claimed combat-
related stressors must be accepted as conclusive as to their 
actual occurrence and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of such service."  Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran, 6 Vet. 
App. at 288-89 (1994).  The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  Dizoglio, 9 Vet. App. at 166 (1996).  
Further, an opinion by a mental health professional based on 
a post-service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  Moreau v. Brown, 9 
Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 
(1997).  

In each case where a veteran is seeking service connection 
for any disability, due consideration shall be given to the 
places, types, and circumstances of such veteran's service as 
shown by such veteran's service record, the official history 
of each organization in which such veteran served, such 
veteran's medical records, and all pertinent medial and lay 
evidence.  38 U.S.C.A. § 1154(a) (West 2002).

Factual background

The available service medical records reveal that on a report 
of medical history completed in September 1983, the veteran 
indicated he had, or had had, frequent trouble sleeping.  He 
denied he had, or had had, depression, excessive worry, or 
nervous trouble of any sort.  A report of clinical 
examination at that time revealed he was psychiatrically 
normal.  

The veteran completed reports of medical history in October 
1987 and April 1991 when he noted he had, or had had, 
depression or excessive worry.  In April 1991, he noted that 
excessive worry had been a long-term problem.  Reports of 
clinical examination in October 1987 and April 1991 revealed 
he was psychiatrically normal.  

In an additional report of medical history completed in April 
1991, the veteran denied he had any nightmares or trouble 
sleeping, and denied that he had recurring thought about a 
battle experience.

The veteran underwent diagnostic evaluation as a Persian Gulf 
War veteran in May 1994.  He was referred for mental health 
clinic consultation based on reported problems adjusting 
since his return from the Southwest Asia theater of 
operations.  He indicated he had no problems at work, and had 
problems with his family.

When seen at a VA mental health clinic in June 1995, the 
veteran reported his biggest concern was his memory.  He 
indicated he could not retain things as well as he could 
before going to the Persian Gulf.  He reported fear of being 
exposed to biological and chemical weapons, and indicated he 
had seen hundreds of dead animals in the area where his 
Company set up camp.  The veteran reported he was irritable 
and easily upset by little things.  He reported that he often 
sleeps too much, and has decreased energy.  He indicated he 
desired psychotherapy treatment.  On objective evaluation, he 
was observed to be mildly depressed.  He was referred for 
neuropsychiatric evaluation.  When contacted in August 1995 
regarding treatment, the veteran reported he no longer wanted 
to have psychotherapy service.

In a report of medical history completed in November 1995, 
the veteran indicted he had, or had had, frequent trouble 
sleeping, depression, and nervous trouble.  No abnormal 
finding was noted on psychiatric clinical examination at that 
time.  

A February 1997 VA medical report reflects that the veteran 
sought psychiatric treatment for decreased sleep, anxiety, 
tension, depression and hallucinations relative to the 
veteran's Gulf War experience.  

VA treatment reports dated in March 1999 reflect the veteran 
sought treatment for substance abuse.

Private treatment records dated in 1999 from St. Anthony 
Hospital reveal symptomatology including depression, 
decreased concentration, feelings of helplessness and 
hopelessness and suicidal ideation.  The veteran had 
attempted suicide in March 1999 by cutting his throat and 
wrists.  A diagnosis of PTSD was rendered.  The treating 
physician was D. E. L., M.D.

Treatment reports written in 1999 and 2000 by E. B., Ph.D. at 
the Psychiatric Associates describe symptoms of depression, 
sleeping disorders, nightmares, fatigue, concentration 
problems, memory deficit, moodiness, feelings of 
worthlessness and loss of interest in activities.  During 
such treatment, the veteran relayed his in-service stressors.  
He indicated that the chemical warfare alarms sounded several 
times and that everyone in his unit had to suit up in 
protective gear.  He also witnessed several dead animals in 
the area where his tent was pitched.  The cause of death was 
unknown and it was speculated that the animals died from 
exposure to chemical warfare agents.  He also spoke of his 
fears of terrorism and sniper fire.  He reported that he 
would stay awake until 3 or 4 in the morning out of fear that 
an attack would occur while he was sleeping.  Those 
circumstances caused considerable anxiety.  Based on the 
veteran's symptomatology and his stressor statements, he was 
assessed with several psychiatric disorders, to include PTSD.  

An August 2000 VA examination contained an Axis I diagnosis 
of PTSD.  At that time, the veteran reported symptoms 
including frequent nightmares, near-daily intrusive thoughts, 
depressed feelings, anxiety, suicidal ideation and panic 
attacks.  The veteran stated that he was having difficulty at 
his job due to poor concentration.  He had few friends and 
noted that he felt detached and separated from people.  He 
had given up many activities which he had previously found 
enjoyable, including sex, fishing and hunting.  

Also at his August 2000 VA examination, the veteran discussed 
his in-service stressors.  He mentioned his fear of terrorism 
and noted that he and his comrades would have to bury animals 
that had died of unknown causes.  Their tents were then set 
up in the location where the animal carcasses had been found.  
He spoke of chemical alarms going off.  On one occasion, he 
had left the base on a supply mission and returned to find 
everyone wearing chemical suits.  The veteran was not so 
attired and feared exposure to active chemicals.  

Objectively, his mood and affect were down and he had limited 
eye contact.  His concentration was poor and he demonstrated 
fair to poor performance with short-term recall.  

A June 2001 letter from E. B., Ph.D indicated the veteran's 
diagnosis of PTSD.  That doctor stated that the veteran's 
PTSD was related to his experiences in the Gulf War.  

Additional private treatment from D. E. L. in 2001 and 2002 
showed further impressions of PTSD.  

In January 2002, the RO received 4 statements from the 
veteran's comrades.  Those four individuals served with the 
veteran in the Persian Gulf.  In their letters, they spoke of 
the chemical warfare alarms and the dead animals that they 
had to bury.  One writer indicated that he had anthrax in 
service.  The soldiers also spoke of the possibility of their 
unit being attacked at night, and the fear such thoughts 


engendered.  One letter was written by the Petroleum Platoon 
Sergeant for Detachment 1, 2120th Supply & Service Company.  
He indicted that the veteran was under his platoon.  He then 
noted the chemical alarm scares and also stated that SCUD 
missiles were fired at an encampment just a few miles from 
their unit's location.  He also spoke of a shortage of 
ammunition at the camp.

The veteran was again examined by VA in August 2002.  The 
report of social history indicated that the veteran had a 
rocky 15-year marriage, followed by divorce.  The veteran was 
currently married for a second time and was experiencing 
difficulties in that union as well.  The veteran reported 
having very few friends and stated that he was uncomfortable 
in social surroundings.  In terms of symptomatology, the 
veteran reported panic attacks, flashbacks and paranoia.  He 
also reported insomnia and nightmares.  He had concentration 
problems and expressed a loss of ability to enjoy life.  

Following the interview, the examiner stated that, in his 
opinion, the veteran's symptomatology related to major 
depression.  The examiner did not believe that the veteran 
was suffering from PTSD.  In so concluding, he noted that the 
veteran's primary job in service was that of a fuel handler 
and that, as such, he did not participate in or witness any 
combat.  He did not see anyone killed or wounded in action.  
Moreover, while the veteran asserted to have experienced 
stress due to chemical exposure, the examiner noted that no 
actual exposure occurred. In conducting the examination, the 
examiner did not indicate that he had reviewed the claims 
file.  The veteran contends that the claims folder was not 
available and that the examiner did not have any papers or 
documents to familiarize him with the case or to focus his 
examination.  

A February 2003 letter written by D. O. B., Ph.D. indicated 
that all criteria for PTSD under DSM-IV 309.81 were 
satisfied.  He added that the veteran's alcohol dependence, 
marital problems and decline of social and occupational 
function were consistent with the PTSD diagnosis.  

Private treatment reports dated in 2003 continue to reflect 
diagnoses of PTSD.



Analysis

The veteran is seeking entitlement to service connection for 
PTSD.  He essentially identifies (4) stressors, namely: 1) he 
was frightened by chemical warfare alarms, which sounded 
several times, requiring everyone in his unit to don 
protective gear; 2) on one occasion he was not dressed in 
protective gear following an alarm, causing him to worry 
about potential exposure; 3) he witnessed and helped bury 
several animals, suspected to have died from chemical agents 
in the area where his tent was pitched; 4) he feared 
terrorism and sniper fire and was concerned about the 
adequacy of defense at the perimeter of his camp.

As noted previously, a successful service connection claim 
for this disability must include a medical diagnosis of the 
condition in accordance with 38 C.F.R. § 4.125(a).  Again, 
the provisions of 38 C.F.R. § 4.125(a) require that a 
diagnosis of a mental disorder conform to DSM-IV.  The record 
contains multiple clinical diagnoses of PTSD based on the 
veteran's reported in-service stressors as outlined above.  
Therefore, this element has been met as a clinically valid 
diagnosis of PTSD, which conforms to DSM-IV, as required 
under 38 C.F.R. § 4.125(a), is of record.

The Board must now consider whether the evidence demonstrates 
a link, established by medical evidence, between his current 
symptoms and the in-service stressors.  Here, the claims file 
contains multiple competent opinions attributing the 
veteran's PTSD to service.  First, the VA examiner in August 
2000 found such a relationship to exist.  The Board finds 
that opinion to be highly probative.  Indeed, the examiner 
reviewed the claims file prior to the examination, which gave 
him a full perspective as to the veteran's history and 
symptomatology.  Moreover, in a June 2001 letter, E. B., 
Ph.D. also relates the veteran's PTSD to his military 
experience.  Similarly, the Board finds that assessment to be 
probative due to that doctor's familiarity with the veteran 
and his symptomatology.  At the time that letter was written, 
E. B., Ph.D. had been treating the veteran regularly for 2 
years. 
  
Finally, in order to grant service connection for PTSD, the 
record must include credible supporting evidence that the 
claimed in-service stressor occurred.  
In fact, without such evidence, the nexus opinions discussed 
above would have no validity.  See, e.g., Swann v. Brown, 5 
Vet. App. 229, 233 (1993) [generally observing that a medical 
opinion premised upon an unsubstantiated account is of no 
probative value, and does not serve to verify the occurrences 
described]; Reonal v. Brown, 5 Vet. App. 458, 461 (1993) [the 
Board is not bound to accept a physician's opinion when it is 
based exclusively on the recitations of a claimant].  

In considering verification of a stressor, it is important to 
note whether a veteran has combat status.  Indeed, if 
evidence of combat is demonstrated, then the veteran's own 
account of stressful events is sufficient corroboration and 
would establish that element of a service connection claim 
for PTSD.  See 38 U.S.C.A. § 1154(b). 

In the present case, the evidence does not reveal that the 
veteran engaged in combat with the enemy.  His personnel 
records do not show any combat-related awards, such as a 
Silver Star Medal or a Purple Heart.  Moreover, the veteran's 
duty assignments in Vietnam as a motor transport operator are 
not suggestive of combat.  No other evidence demonstrates 
that the veteran engaged in combat with the enemy.  

Based on the foregoing, it is concluded that the veteran did 
not engage in combat with the enemy.  In so finding, due 
consideration was given to the places, types, and 
circumstances of the veteran's service, as shown by his 
service record, the official history of each organization in 
which he served, his medical records and all pertinent 
medical and lay evidence.  See 38 U.S.C.A. § 1154(a).  

As previously explained, because the veteran has not been 
shown to have engaged in combat, independent evidence is 
required to corroborate the veteran's statement as to the 
occurrence of the claimed stressors.  See Doran, 6 Vet. App. 
at 288-89 (1994).  Here, lay statements from 4 fellow 
servicemen describe chemical warfare alarms at their base 
camp.  Such correspondence also corroborated the veteran's 
reports of burying animal carcasses.  One of the lay 
statements also discussed a shortage of ammunition at the 
base, which helps explain the veteran's anxiety as to whether 
they could withstand an enemy strike.  

Overall, the Board finds the lay statements of record to be 
highly probative.  First, the level of detail included 
demonstrates that each serviceman thoroughly reflected on his 
military experience.  Moreover, the degree of consistency 
across all 4 letters serves to further corroborate the 
information relayed.  Finally, the Board notes that the 
Persian Gulf service at issue occurred relatively recently, 
limiting inaccuracies due to lapses of memory over time.  For 
the foregoing reasons, the 4 lay statements of record serve 
to corroborate the veteran's in-service stressor.  Thus, the 
final element of a service connection claim for PTSD has been 
fulfilled.  

In conclusion, the Board finds that the elements of a service 
connection claim for PTSD have been fully established and 
that a grant of the benefit sought on appeal is appropriate.  
The Board notes that in reaching this conclusion, the benefit 
of the doubt doctrine has been applied where appropriate.  
See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for PTSD is granted.  



____________________________                     
_____________________________
          F. Judge Flowers                                                   
BARBARA B. COPELAND
        Veterans Law Judge                                                    
Veterans Law Judge
     Board of Veterans' Appeals                                       
Board of Veterans' Appeals



___________________________
U. R. POWELL
Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



